DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on June 28, 2019 in which claims 1-18 are presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on June 28, 2019 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Allowable Subject Matter
Claims 1-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9 and 11, the closest art, Zittrower “Encrypted Phrase Searching in the Cloud”, teaches receiving data encrypted data to generate encrypted data index (in the title, abstract, and p. 766, emphasis added below and throughout): (“. . . In our model, prior to searching for a document an encrypted index of the corpus must be generated. ..); tables II and III (corpus includes phrases such as “heart disease”); transforming each of the plurality of phrases according to a predetermined algorithm to generate a masked version of each of the plurality of phrases see p. 766 Table III (f7b:0 is masked version of “disea” for example); p. 768: We encrypt each keyword using a svmmetric-kev cipher. The location of each keyword in the document is also encrypted. In our implementation, we used AES for its security (any kind of symmetric encryption algorithm can be used in practice). The encrypted keyword is then truncated to a specified number of bits. “transmitting the masked version of each of the plurality of phrases to a third party system for securing the masked version of each of the plurality of phrases” on p. 766 ("Once the encrypted index is transferred to the untrusted cloud server an inverted index, Table IV (a), based on the encrypted index, is generated by the cloud server to facilitate the searching speed of the index”), encrypted keyword vector (Zittrower, i.e., encrypted index of the corpus must be generated makes use of an encrypted index which is generated prior to searching. A trusted client-side server); generating, with the processor in the untrusted server computing device, a first inner product value using a function-hiding inner product encryption operation of the first query vector and the first leaf node vector (Zittrower, i.e., generates the encrypted index and transfers this index to an untrusted cloud server and further see details on this index and how to create it are discussed in Section III-B. See page 765); and transmitting, with the untrusted server computing device, the encrypted keyword stored in the leaf node to the client computing device in response to the first query vector to the leaf node vector, the fuzzy search not revealing plaintext contents for any of the keyword stored in the leaf node, the search keyword, or the fuzziness parameter (Zittrower, i.e., Once the encrypted index is transferred to the untrusted cloud server, an inverted index, Table IV(a), based on the encrypted index, is generated by the cloud server to facilitate the searching speed of the index. See Section III-B pages 765-766). Kolesnikov (US 20140108435 A1) discloses searching in encrypted keyword structure index (¶[0010], [0018] and [0026], Kolesnikov). However, the prior art fails to disclose or suggest the claimed provision “a first query vector including encrypted data corresponding to the occurrences of symbols in the search keyword, encrypted data corresponding to a length of the search keyword relative to a predetermined maximum keyword length, and encrypted data corresponding to a fuzziness parameter; retrieving, with the processor, a leaf node of an encrypted tree stored in a memory of the 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Made of Record
1. Kaliski, JR (US 20140122476 A1) discloses PRIVACY PRESERVING DATA QUERYING.
2. Cancedda (US 20130042108 A1) disclose PRIVATE ACCESS TO HASH TABLES.
3. Zhu et al. (US 9998145 B2) disclose Data processing method and device.
4. Dawoud (US 10176207 B1) discloses Wildcard search in encrypted text.
5. Cannings et al. (US 10810313 B2) discloses System and method for preserving privacy of data in the cloud.

7. Spalkka et al. (US 9672236 B2)/(US 9679005 B2) discloses Client computer for querying a database stored on a server via a network.
8. Chase et al. (US 8429421 B2) disclose Server-side encrypted pattern matching.
9. Budzinski (US 6609091 B1) discloses Memory system for storing and retrieving experience and knowledge with natural language utilizing state representation data, word sense numbers, function codes and/or directed graphs.
10. Geary (US 6070160 A) discloses Non-linear database set searching apparatus and method.
11. Zittrower “Encrypted Phrase Searching in the Cloud”, 2012.
12. Raykova et al. “Secure Anonymous Database Search”, November 13, 2009.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
February 12, 2021